1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 NOEL O. ONTIVEROS,

 8          Petitioner-Appellee,

 9 v.                                                                                    NO. 29,892

10 ERICA SILVA,

11          Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
13 Don Maddox, District Judge

14 Regan & Sanchez, P.A.
15 Mark Terrence Sanchez
16 Hobbs, NM

17 Fredlund, Bryan & Castillo
18 Laura K. Castillo
19 Hobbs, NM

20 for Appellee

21 Max Houston Proctor
22 Hobbs, NM

23 for Appellant

24                                 MEMORANDUM OPINION

25 GARCIA, Judge.
 1        Appellant appeals the district court’s judgment that the residence and business

 2 that were acquired during the parties’ unmarried domestic relationship are Appellee’s

 3 separate property. Appellant argues that the district court erred by not dividing

 4 personal, residential, and business property equally between the parties pursuant to the

 5 law of partnership, joint venture, or joint enterprise. We affirm the district court.

 6 BACKGROUND

 7        Appellant and Appellee lived together in an unmarried domestic relationship

 8 for over eight years and had children together. From 2003 to 2007, the parties filed

 9 income tax returns together, listing their status as married filing jointly. The parties

10 also had a joint checking account.

11        During the parties’ relationship, Appellee’s employment income was used to

12 purchase the home in which the parties resided. The warranty deed for the home is

13 in Appellee’s name only. Although Appellant’s father assisted the parties in obtaining

14 a loan for the down payment, the parties used Appellee’s employment income to repay

15 the down payment loan as well as the mortgage for the residence. Appellant made one

16 mortgage payment in Appellee’s name and without his knowledge, but Appellee also

17 paid the mortgage payment for that same period.

18        During the parties’ relationship, Appellee also started an unsuccessful business

19 with a person who is not party to this lawsuit. Title for all of the business equipment


                                              2
 1 was in Appellee’s name only before it was sold. Proceeds from the sale of a prior

 2 home that was solely in Appellee’s name were used to purchase the business

 3 equipment. During the parties’ relationship, Appellant was employed for one three-

 4 month period, but she did not work for Appellee’s business. Instead, Appellant stayed

 5 at home taking care of the parties’ children.

 6        After the relationship ended, Appellee filed a petition to establish paternity,

 7 periods of responsibility, custody, and child support. Appellant filed a counter-

 8 petition, requesting in part that joint tenancy property or property accumulated as

 9 tenants in common be divided or partitioned. Eventually, a stipulated parenting plan

10 and judgment of paternity were entered to address child support matters. The

11 remaining dispute, and the subject matter in this appeal, involves division of property.

12         Following an evidentiary hearing, the district court determined that no

13 partnership or joint venture was established by the parties’ unmarried domestic

14 relationship or through any other actions of the parties. Consequently, the district

15 court ruled that the residence and business equipment were Appellee’s separate

16 property because they were titled solely in Appellee’s name and purchased using

17 Appellee’s employment income. The district court did, however, award Appellant

18 some personal property as reimbursement for her contribution to the down payment

19 and mortgage payment for the home in which the parties resided.


                                              3
 1 DISCUSSION

 2        Appellant acknowledges that laws for the division of community property are

 3 inapplicable because the parties never married, and New Mexico does not recognize

 4 common-law marriage. Merrill v. Davis, 100 N.M. 552, 553, 673 P.3d 1285, 1286

 5 (1983). Appellant contends that the district court failed to enter sufficient findings of

 6 fact in support of its conclusion that no partnership or joint venture existed. Appellant

 7 also argues that the district court erred by determining that the evidence supported

 8 Appellee’s position that no partnership, joint venture, or joint enterprise existed and

 9 by not dividing personal, residential, and business property equally pursuant to that

10 specific principle of law.

11        A partnership is an “association of two or more persons to carry on as co-

12 owners a business for profit.” NMSA 1978, § 54-1A-101(6) (1997). In general, a

13 partnership agreement may be written, oral, or implied. NMSA 1978, § 54-1A-101(7)

14 (1997). A joint venture is generally defined as a partnership that is established for a

15 single transaction. Hansler v. Bass, 106 N.M. 382, 387, 743 P.2d 1031, 1036 (Ct.

16 App. 1987). “A joint venture exists when two or more parties (1) enter into an

17 agreement, (2) to combine their money, property or time in the conduct of some

18 particular business deal, (3) agree to share in the profits and losses of the venture

19 jointly, and (4) have the right of mutual control over the subject matter of the


                                               4
 1 enterprise or over the property.” Wilger Enters., Inc. v. Broadway Vista Partners,

 2 2005-NMCA-088, ¶ 10, 137 N.M. 806, 115 P.3d 822 (internal quotation marks and

 3 citation omitted).

 4 Sufficiency of Findings of Fact

 5        On appeal, we liberally construe the district court’s findings of fact in support

 6 of the judgment below. Robertson v. Carmel Builders Real Estate, 2004-NMCA-056,

 7 ¶ 27, 135 N.M. 641, 92 P.3d 653. The findings are sufficient if a fair construction of

 8 all of the findings together justify the district court’s judgment. Id. ¶ 27. “Findings

 9 of fact and conclusions of law are insufficient to assist a reviewing court if they do not

10 resolve the material issues ‘in [a] meaningful way.’” Montoya v. Medina, 2009-

11 NMCA-029, ¶ 5, 145 N.M. 690, 203 P.3d 905 (alternation in original) (citation

12 omitted). No error occurs, however, if a district court refuses requested findings that

13 are contrary to the district court’s findings, and the district court’s findings are

14 supported by substantial evidence. Herbertson v. Iliff, 108 N.M. 552, 555, 775 P.2d

15 754, 757 (Ct. App. 1989).

16        Appellant and Appellee both filed proposed findings of fact and conclusions of

17 law. The district court then entered findings of fact and conclusions of law on August

18 6, 2009, which it incorporated by reference into its final judgment on August 12,

19 2009. The district court’s final judgment, findings of fact, and conclusions of law


                                               5
 1 each state that the parties did not establish a joint venture or partnership.

 2        We conclude that the district court’s findings of fact were sufficient to support

 3 its judgment that no joint venture or partnership existed. The district court made the

 4 following findings regarding the nature of the parties’ relationship: the parties were

 5 never married, the parties cohabitated for almost eight and one-half years, and the

 6 parties had children together. The district court then entered the following findings

 7 supporting its determination that the parties did not enter into an agreement to

 8 combine their money, property, or time in the conduct of a business or particular

 9 business venture: Appellee was fully employed during their relationship, Appellee

10 started an unsuccessful vacuum truck business during the parties’ relationship with

11 proceeds from a home that Appellee sold, and Appellant worked a total of three

12 months during their relationship as a server.

13        In addition, the following findings support the district court’s determination that

14 the parties did not enter into an agreement to share profits and losses jointly: Appellee

15 paid the debt within the home and for the purchase of any assets, Appellee purchased

16 the home in which the parties resided as a single man, Appellee repaid the loan that

17 Appellant’s father facilitated for the down payment of the home in which the parties’

18 resided, Appellee paid every mortgage payment on the residence and every payment

19 on any debt accumulated during the relationship, Appellant remains unemployed and


                                               6
 1 makes no payment on any debt incurred during the relationship, Appellant submitted

 2 one mortgage payment for the same period that Appellee submitted a mortgage

 3 payment, and Appellee paid for all household goods and furnishings.

 4        Finally, the following findings support the district court’s determination that the

 5 parties did not have mutual control over the property: Appellee purchased the home

 6 in which the parties resided as a single man, Appellee purchased the vacuum

 7 truck for the business, and Appellee purchased all household goods and furnishings.

 8        When considered together, we conclude that the district court’s findings are

 9 sufficient to support its determination that the parties did not establish a joint venture

10 or partnership.

11 Substantial Evidence

12        Although Appellant focuses her argument on the sufficiency of the district

13 court’s findings of fact and conclusions of law, she also contends that there was

14 insufficient evidence to support the district court’s judgment that no partnership or

15 joint venture existed. If substantial evidence supports a district court’s decision, we

16 will not disturb that decision on appeal. Insure N. M., LLC v. McGonigle, 2000-

17 NMCA-018, ¶ 8, 128 N.M. 611, 995 P.2d 1053. “Substantial evidence is such

18 relevant evidence that a reasonable mind would find adequate to support a

19 conclusion.” Landavazo v. Sanchez, 111 N.M. 137, 138, 802 P.2d 1283, 1284 (1990).


                                               7
 1 When applying the substantial evidence standard, “[w]e indulge every presumption

 2 in favor of the correctness of the findings, conclusions, and judgment of the district

 3 court.” Sanchez v. Saylor, 2000-NMCA-099, ¶ 12, 129 N.M. 742, 13 P.3d 960.

 4 “[T]he question is not whether substantial evidence exists to support the opposite

 5 result, but rather whether such evidence supports the result reached.” Romero v.

 6 Parker, 2009-NMCA-047, ¶ 26, 146 N.M. 116, 207 P.3d 350 (internal quotation

 7 marks and citation omitted).

 8        We conclude that substantial evidence supports the district court’s judgment

 9 that no partnership or joint venture existed between the parties. The record contains

10 no express oral or written agreement between the parties to combine their money,

11 property, or time, and to share profits and losses. Instead, the record supports the

12 district court’s determination that no such agreement existed because the deed to the

13 home and titles for business equipment were solely in Appellee’s name. Additionally,

14 Appellee’s employment income and assets were used to purchase both the residence

15 in which the parties resided and business equipment. Finally, the record supports the

16 district court’s conclusion that the parties did not have the right of mutual control over

17 the property. Appellant’s testimony repeatedly referred to the business as Appellee’s

18 “own company” or the company that he owned with a non-party, and Appellant

19 verified her lack of knowledge regarding the business and its assets. As a result, we


                                               8
 1 conclude that substantial evidence supports the district court’s determination that no

 2 partnership or joint venture existed between the parties.

 3        On appeal, Appellant argues that the parties’ intent to form a partnership or

 4 joint venture was implied from their conduct and requests that this Court consider

 5 evidence that the parties shared a joint checking account and filed income tax returns

 6 with the status of married filing jointly. However, “we will not reweigh the evidence

 7 nor substitute our judgment for that of the fact finder.” Romero, 2009-NMCA-047,

 8 ¶ 26 (internal quotation marks and citation omitted). Instead, we conclude that

 9 substantial evidence exists in the record to support the district court’s judgment.

10        We further note that New Mexico law does not recognize implied agreements

11 to jointly own property based upon conduct as unmarried, cohabitating adults. In

12 Merrill, the court recognized that an oral contract to jointly own property can exist

13 between unmarried, cohabitating adults, but declined to recognize an implied

14 agreement from the parties’ conduct as grounds to create property rights. 100 N.M.

15 at 553-54, 673 P.2d at 1286-87. Consequently, the court determined that the parties’

16 sharing of a joint bank account, living like married persons, and the appellee’s

17 purchase of a business while the parties were unmarried and cohabitating did not

18 establish joint ownership of the property. Id. The court reasoned that if it recognized

19 that “the same rights that cannot be gained by common-law marriage may be gained


                                              9
 1 by the implications that flow from cohabitation, then [it would] circumvent[] the

 2 prohibition of common-law marriage.” Id. at 554, 673 P.2d at 1287. Similarly, we

 3 conclude that the present parties’ sharing of a joint bank account, cohabitation, and

 4 Appellee’s starting of a business while the parties were cohabitating did not establish

 5 joint ownership of property. Just as Merrill held that the parties could not circumvent

 6 the prohibition of common-law marriage through an implied agreement based upon

 7 their cohabitating conduct, we conclude that the parties may not circumvent the

 8 prohibition of common-law marriage through an implied joint venture or partnership

 9 based upon their conduct.

10        Finally, Appellant raises policy concerns for extending property rights to

11 cohabitating couples. However, if cohabitating couples are to enjoy property rights

12 equal to those enjoyed by married couples, the Legislature, rather than the courts,

13 must make that policy. See Hartford Ins. Co. v. Cline, 2006-NMSC-033, ¶ 15, 140

14 N.M. 16, 139 P.3d 176 (reasoning that it is the duty of the Legislature to make laws

15 and the duty of the courts to expound them). In Hartford, the Supreme Court

16 addressed whether domestic partners had the same automatic protections in insurance

17 coverage as married persons and held that “[l]egal rights and responsibilities . . . must

18 be created by contract when domestic partners cohabit outside the marital

19 relationship.” Id. ¶ 13. The Supreme Court reasoned that “[i]f domestic partners are


                                              10
 1 to enjoy automatic protections in insurance coverage equal to those enjoyed by

 2 married couples, it will be up to the [L]egislature to make that policy, rather than the

 3 courts.” Id. ¶ 15. Similarly, we conclude that it is within the purview of the

 4 Legislature, not the courts, to make policy regarding the property rights of

 5 cohabitating couples. As a result, we conclude that under New Mexico law,

 6 substantial evidence was presented to support the district court’s determination that

 7 the parties failed to establish a partnership or joint venture.

 8 CONCLUSION

 9        For the foregoing reasons, we affirm the district court’s judgment regarding

10 division of property.

11        IT IS SO ORDERED.

12                                                 ______________________________
13                                                 TIMOTHY L. GARCIA, Judge



14 WE CONCUR:



15 _________________________________
16 JAMES J. WECHSLER, Judge



17 _________________________________
18 MICHAEL E. VIGIL, Judge

                                              11